Citation Nr: 0843807	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  By an unappealed decision dated in March 2002, the RO 
denied the veteran's claim of entitlement to service-
connection for PTSD.  

2.  Evidence submitted subsequent to the last final denial of 
the claim is neither cumulative nor redundant and relates to 
an unestablished fact necessary to decide the merits of the 
claim.  

3.  The competent medical evidence of record demonstrates 
that the veteran has a current diagnosis of PTSD related to 
stressors from in-combat military service.  


CONCLUSIONS OF LAW

1.  The March 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service-connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  PTSD was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The duty 
to assist and to notify arises upon receipt of a complete or 
substantially complete application for benefits.  Id.  For 
reasons explained more fully below, the Board is reopening 
the veteran's claim of entitlement to service connection for 
PTSD and is granting service-connection.  Further discussion 
of VA's duty to notify and assist is unnecessary at this 
time.  

Legal Criteria and Procedural History 

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).    

A review of the record shows that the veteran's initial claim 
for service-connected benefits for PTSD was denied in a March 
2002 rating decision.  The veteran filed a timely notice of 
disagreement with that decision.  In September 2002, the RO 
issued a statement of the case, again denying service-
connection for PTSD.  The veteran did not perfect his appeal, 
so the March 2002 rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  In September 2003, the veteran filed to reopen his 
claim based on the submission of new and material evidence.  
In a rating decision dated in March 2004, the RO declined to 
reopen the claim.  The RO reopened the case and denied 
service connection on the merits in a February 2006 statement 
of the case.  The veteran's appeal of that decision is 
properly before the Board.  

Analysis

The evidence considered in relation to the original March 
2002 rating decision included a DD 214, service medical 
records, an August 2001 VA medical center (VAMC) examination, 
a June 2001 letter from Dr. R.H. of Counseling Services, 
Incorporated (Counseling Services), and 2001 VAMC treatment 
records.  The veteran's DD 214 showed that he served in 
Vietnam and was awarded a Combat Infantryman Badge, which is 
evidence of combat status.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  His service medical records do not reveal any 
complaints or treatment of PTSD.  The letter by Dr. R.H. 
explained that he was assigned by the Veteran Center in 
Shreveport to see the veteran twice per month for serious 
psychological disturbances in connection to PTSD.  The August 
2001 VA examination revealed occasional depression and 
general lethargy, but Dr. M.Y. did not believe the veteran 
appeared overly troubled by in-service stressors.  Dr. M.Y. 
noted a Global Assessment of Functioning (GAF) score of 70 
and did not diagnose the veteran with PTSD.  VAMC treatment 
records from 2001 did not show any treatment for PTSD.  

In sum, there was no medical evidence showing a current, 
clear, confirmed diagnosis of PTSD at the time of the March 
2002 rating decision.  The RO denied the veteran's claim for 
service connection because it found that the evidence of 
record did not include a diagnosis or a link between the 
veteran's current symptomatology and the claimed in-service 
stressor.  Again, this decision became final.  

The Board must now consider the relevant evidence that has 
been added to the record since the final March 2002 rating 
decision to determine whether there is a basis for reopening 
the veteran's claim.  Since that decision, the relevant 
evidence submitted consists of additional statements from the 
veteran; three VA examinations dated in July 2002, October 
2003, and June 2005; an August 2003 psychological evaluation 
from Counseling Services; statements from the veteran's 
representative; and treatment records from the Alexandria 
VAMC.    

In a report from the July 2002 VA examination, Dr. H.K. 
stated that the veteran complained of difficulty sleeping and 
uneasiness around people.  The veteran relayed that he 
experienced occasional flashbacks, but his daily activities 
remained normal.  He worked 40 hours per week, had a 
girlfriend, and socialized with his brother.  He did not have 
many other friends.  The examiner did not feel that the 
veteran met the criteria for PTSD and determined that his GAF 
score was 70.  

The August 2003 psychological evaluation from Counseling 
Services presented a different picture.  Combat-related 
stressors described in that report included seeing a fellow 
soldier blown up after stepping on a trip line and the deaths 
of many friends.  The veteran reported recurrent and 
intrusive distressing thoughts, especially during periods of 
unemployment.  He found it difficult to talk about Vietnam.  
The veteran relayed a sporadic work history to the examiner.  
He avoids activities, places, or people that require him to 
be around others.  He does not like fireworks or hunting.  He 
has outbursts of anger.  The veteran was diagnosed with 
chronic, severe PTSD in that assessment, with a GAF score of 
40.         

In a report from the October 2003 VA examination, Dr. G.J.H. 
noted that the veteran "appears to have been exposed to a 
significant traumatic stressor while in service."  Dr. 
G.J.H. did not believe the veteran's symptoms were sufficient 
for a diagnosis of PTSD.  

In a January 2005 notice of disagreement, the veteran stated 
that he was receiving treatment for PTSD at the VAMC in 
Alexandria.  VA obtained the pertinent treatment records.  In 
a treatment note from October 2004, Dr. M.Y. stated that 
"the diagnosis of PTSD can be supported."  Treatment 
records further confirmed this diagnosis and showed the 
veteran obtained psychological treatment, which included a 
prescription for Zoloft.  

In a VA examination report from June 2005, Dr. M.R. stated 
that the veteran "seemed to contradict his previous PTSD and 
mental disorder examinations, now stating more affirmatively 
that specific symptoms associated with PTSD were troublesome 
to him."  Dr. M.R. believed the veteran to be troubled over 
memories of napalmed body parts.  Dr. M.R. stated that the 
veteran could not hold a job and had difficulties with 
relationships.  Dr. M.R. suspected that the veteran had 
learned how to match his symptoms to more closely approximate 
a diagnosis of PTSD.  The doctor diagnosed the veteran as 
having major depressive disorder, with a GAF score of 50, but 
he did not diagnose the veteran with PTSD.  

The Board finds the evidence obtained by VA after March 2002 
to be both new and material.  38 C.F.R. § 3.256(a); See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  In short, 
this evidence addresses the central unestablished fact 
necessary to substantiate the veteran's claim: that the 
veteran currently suffers from PTSD.     

Accordingly, the veteran's request to reopen the claim for 
service connection for PTSD is granted.  Having reopened the 
veteran's claim, the next question is whether the Board is 
permitted to conduct a de novo review at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims 
to reopen, the Board must determine whether the veteran has 
been given adequate notice of the need to submit evidence or 
argument on that question, and an opportunity to address the 
question at a hearing, and, if not, whether the veteran is 
prejudiced thereby).  The Board finds a de novo review 
appropriate; the veteran was sufficiently notified, and 
enough evidence is contained in the case file to render a 
decision favorable to the veteran.

It is clear that the veteran served in combat and that he 
experienced valid stressors while in Vietnam.  The question 
in controversy is whether the veteran has a valid PTSD 
diagnosis.  The August 2003 Counseling Services report and 
VAMC progress notes from October 2004 showed diagnoses of 
PTSD.  The Counseling Services report also established a link 
between in-service stressors and the current PTSD diagnosis.  
Although other medical evidence in the claims file is 
conflicting, the Board finds the evidence to be in equipoise.  
Therefore, the benefit of the doubt in resolving this issue 
will be given to the veteran.  See 38 U.S.C.A. § 5107(b).    


	(CONTINUED ON NEXT PAGE)








ORDER

New and material evidence having been submitted, the claim is 
reopened, and service-connection for PTSD is granted.    




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


